Citation Nr: 0311339	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-33 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as arthritis.

2.  Entitlement to service connection for a left eye 
condition, diagnosed as parafoveal retinal pigmented 
epithelial changes.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Agent


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service between October 1962 and May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.

The Board remanded the claims in September 1999 for the 
purpose of development and other action.  

It appears to the Board from his lack of response to its 
letter of March 2003 that the veteran is effectively without 
representation.  The Board pointed out in a letter it sent to 
the veteran in August 2002 that the individual he had 
appointed in January 1997 as his representative seemed to 
have ceased acting in that role.  The copy of that letter 
that was sent to the appointed representative was returned as 
undeliverable.  In a letter sent to the veteran in July 2002, 
the RO pointed out that copies of supplemental statements of 
the case dated in May 2002 and June 2002, respectively, and a 
statement of the case dated in June 2002 that it had sent to 
the appointed representative had been returned as 
undeliverable.  In that letter, the RO asked the veteran to 
tell it whether the appointed representative's address had 
changed and if so, to furnish it with the new address, but 
the veteran did not reply.  In the letter of August 2002, the 
Board asked the veteran to clarify whether that individual 
was still representing him, but the veteran did not reply.  
In the letter of March 2003, the Board informed the veteran 
that if it did not hear otherwise from him within 30 days of 
the date of the letter, it would consider that he desired to 
proceed without representation. - - that is, without the 
active involvement of his appointed representative, who, the 
Board also noted, had not filed a motion to withdraw under 
38 C.F.R. § 20.608(b)(2) (2002).  However, unless and until 
the veteran revokes the authority of his appointed 
representative by one of the acts that are specified in 
38 C.F.R. § 20.607 (2002), the current representative's 
appointment is considered to be in place.  The RO should send 
appropriate notice to the veteran and his appointed 
representative informing them of the facts stated here and of 
the procedures both for withdrawal from representation and 
for revocation by the claimant of a representative's 
authority.


REMAND

i.  New and material evidence to reopen a claim
of entitlement to service connection for a left leg disorder

Among the Board's instructions in the September 1999 Remand 
was an instruction that the RO issue to the veteran and his 
representative a statement of the case addressing the 
application to reopen the claim of entitlement to service 
connection for a left leg disorder and to include with the 
statement of the case a VA Form 9, Appeal to Board of 
Veterans' Appeals, for the veteran to use to file a 
substantive appeal.  The RO did so.  The statement of the 
case, which the RO provided in June 2002, continued the 
denial of the application to reopen the claim.  The letter 
that the RO sent with the statement of the case and the VA 
Form 9 together informed the veteran of the need to file a 
substantive appeal and of the time within which he could do 
so.  However, the veteran did not file a completed VA Form 9 
in response to that statement of the case.

The Board believes that the RO must decide whether the 
veteran has perfected an appeal of the denial of his 
application to reopen his claim.  The RO has not adjudicated 
this question.  When the Board decides a question before the 
RO has, the Board must consider whether the claimant has had 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced by a lack of 
due process.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In this instance, the claimant has not been informed of the 
law and regulations governing timeliness and adequacy of 
substantive appeals and of his right to address with 
evidence, written argument, and hearing testimony the 
question whether he has perfected his appeal of the denial of 
his application to reopen the claim.  The veteran would 
suffer prejudice were the Board to decide this question now.  
Therefore, the claim must be remanded so that the RO may 
address this question after proper notice has been provided 
to the veteran and his representative.  Bernard.

A request for appellate review by the Board of a decision by 
the agency of original jurisdiction is initiated by a timely 
filed notice of disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2002).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or other writing 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.

To be considered adequate, the substantive appeal must set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination or determinations being appealed.  38 C.F.R. § 
20.202 (2002).  To the extent feasible, the allegations in 
the substantive appeal should be related to specific items in 
the statement of the case, and any prior supplemental 
statements of the case.  38 C.F.R. § 20.202(2002).  The Board 
may dismiss any appeal that fails to allege specific errors 
of fact or law in the determination or determinations being 
appealed.  Id.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed (or within the extended time limits prescribed 
pursuant to a timely filed request for extension of time).  
38 C.F.R. §§ 20.302(b), 20.303 (2002).  If the claimant fails 
to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

Before deciding whether the veteran has perfected his appeal 
of the denial of his application to reopen his claim on the 
basis of new and material evidence, the RO must provide him 
and his representative with notice that the question is at 
issue.  The notice must meet the requirements of section 5103 
of the Veterans Claims Assistance Act of 2000 (VCAA) and 
described in section 3.159(b) of the implementing regulation, 
to the extent that those requirements apply.  See 38 U.S.C.A. 
§ 5103 (2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
notice must refer to the statutes and regulations governing 
timeliness and adequacy of substantive appeals.  The veteran 
and his representative must be given appropriate time to 
respond.

ii.  Claims of entitlement to service connection for
a low back disorder, claimed as arthritis, and for a left eye 
condition, 
diagnosed as parafoveal retinal pigmented epithelial changes 

These claims must be remanded to ensure that they are 
developed and adjudicated in compliance with the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

To that end, the RO must provide the veteran and his 
representative with the notice required by section 5103 of 
the VCAA and described in section 3.159(b) of the 
implementing regulation.  See 38 U.S.C.A. § 5103 (2002); 
38 C.F.R. § 3.159(b) (2002).  That notice must identify any 
information and any medical or lay evidence not currently of 
record that is necessary to substantiate the claim and must 
indicate, as well, which evidence the veteran is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on his behalf.  Id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must describe 
the evidence required to prove each element of each claim, 
including injury or disease during active service, and must 
take into account all relevant principles of service 
connection, including those upon which the RO has previously 
denied the claims.  Bernard.  The veteran and his 
representative should be given appropriate time in which to 
respond.

While the claims are in remand status, the RO should consider 
whether other action on either or both claims is required 
under the VCAA and its implementing regulations.

Among the duties VA has under the VCAA is to assist a 
claimant with obtaining medical and other documentary 
evidence pertinent to a claim.  38 U.S.C.A. § 5103(A)(b), 
(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is required to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).  
In conjunction with the notice to be given under section 
5103, the RO should ask the veteran to identify any medical 
or documentary evidence that he believes could be pertinent 
to his claim and has not yet been associated with the claims 
file.  It should try to obtain any such evidence that the 
veteran identifies.

Another of the duties VA has under the VCAA is to secure a 
medical examination or opinion if such is necessary to decide 
any claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  Under the VCAA, a medical 
examination or opinion is considered to be necessary if the 
record, including all information and lay or medical evidence 
(including statements of the claimant), contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; establishes 
that the claimant suffered an event, injury or disease in 
service; indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability, but does not contain sufficient medical evidence 
for a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); see 
38 C.F.R. § 3.159(c)(4)(i).  

The RO should apply this standard to each of the claims.  In 
accordance with this standard, the RO should consider the 
evidence of the veteran's complaints and symptoms during 
service, not simply the medical diagnoses rendered during 
service or the lack of such medical diagnoses during service.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations, in addition to the action 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2000); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO must notify the veteran and 
his representative that the question 
whether a substantive appeal of the 
denial of the application to reopen the 
claim of entitlement to service 
connection for a left leg disorder is at 
issue.  The notice must meet the 
requirements of section 5103 of the 
Veterans Claims Assistance Act of 2000 
(VCAA) and described in section 3.159(b) 
of the implementing regulation, to the 
extent that those requirements apply.  
See 38 U.S.C.A. § 5103 (2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice must refer to the statutes and 
regulations governing timeliness and 
adequacy of substantive appeals.  The 
veteran and his representative must be 
given appropriate time to respond.

3.  Then, the RO should adjudicate the 
question whether the veteran has filed a 
timely and adequate substantive appeal of 
the denial of his application to reopen 
his claim of entitlement to service 
connection for a left leg disorder on the 
basis of new and material evidence.  A 
rating decision with notice of appellate 
rights should be provided to the veteran 
and his representative.  If the question 
is decided against the veteran, he should 
be afforded the legally mandated period 
of time in which to file a notice of 
disagreement.  If the question is decided 
in favor of the veteran, the application 
to reopen the claim should be returned to 
the Board for appellate review.

4.  The RO should provide the veteran and 
his representative with the notice 
required by the VCAA and described in the 
implementing regulation concerning 
information and evidence that could 
substantiate the claims of entitlement to 
service connection for a low back 
disorder, claimed as arthritis, and for a 
left eye condition, diagnosed as 
parafoveal retinal pigmented epithelial 
changes.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Quartuccio.  The 
notice must include a discussion of any 
information and any medical or lay 
evidence not currently of record that is 
necessary to substantiate the claim and 
must indicate which evidence the veteran 
is finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on his behalf.  Id.; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice must describe the evidence 
required to prove each element of each 
claim, including injury or disease during 
active service, and must take into 
account all relevant principles of 
service connection, including those upon 
which the RO has previously denied the 
claims.  The veteran and his 
representative should then be given an 
adequate opportunity to respond.

5.  In conjunction with the notice 
requested in paragraph 2, above, the RO 
should request the veteran to identify or 
submit any additional pertinent evidence, 
including VA and private medical records, 
in support of his claims of entitlement 
to service connection for a low back 
disorder, claimed as arthritis, and for a 
left eye condition, diagnosed as 
parafoveal retinal pigmented epithelial 
changes.  If the veteran or his 
representative identifies any such 
evidence and it has not yet been 
associated with the claims file, the RO 
should try to obtain it.  

The RO should document in the claims file 
all attempts to secure this evidence.  
If, after making reasonable efforts, the 
RO is unable to obtain any records 
sought, the RO must notify the veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  The RO is reminded that the 
efforts to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in its notice to the veteran.

6.  The RO should consider whether by the 
standard set out in section 5103A(d)(2) 
of the VCAA and section 3.159(c)(4)(i) of 
the implementing regulation, a VA 
examination should be conducted to secure 
medical findings and opinions pertinent 
to the claims of entitlement to service 
connection for a low back disorder, 
claimed as arthritis, and for a left eye 
condition, diagnosed as parafoveal 
retinal pigmented epithelial changes, 
respectively.  If it decides that re-
examination of the veteran is warranted 
under the VCAA, the RO should schedule 
him for the examination or examinations 
in concern.

7.  After the development requested above 
has been completed, the RO should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder, claimed as arthritis, and for a 
left eye condition, diagnosed as 
parafoveal retinal pigmented epithelial 
changes, respectively, under all theories 
of service connection to which the 
medical and lay evidence points.  
Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  Unless a claim is 
granted, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case.  
38 C.F.R. § 19.31 (2002).  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
his representative should then be given 
an adequate opportunity to respond.

Thereafter, if appellate review is in order, the case should 
be returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the merits of the claim.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




